                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


JAMES SCOTT WILLIAMS II,

                      Plaintiff,

vs.                                        Case No. 19-3075-SAC

CORRECT CARE SOLUTIONS,
JOHNSON COUNTY SHERIFF’S OFFICE and
ARAMARK,

                      Defendants.


                               O R D E R

      This case is before the court to screen plaintiff’s pro se

complaint pursuant to 28 U.S.C. § 1915A.

I. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992), cert. denied, 507

U.S. 940 (1993).    A district court should not “assume the role of

advocate for the pro se litigant.” Hall, supra. Nor is the court

to    “supply   additional   factual    allegations   to   round   out   a

plaintiff's complaint.” Whitney v. State of New Mexico, 113 F.3d

1170, 1173–74 (10th Cir. 1997).


                                    1
II. Screening standards

        Title 28 United State Code Section 1915A requires the court

to    review     cases    filed     by   prisoners   seeking   redress    from   a

governmental entity or employee to determine whether the complaint

is frivolous, malicious or fails to state a claim upon which relief

may be granted. When deciding whether plaintiff’s complaint “fails

to state a claim upon which relief may be granted,” the court must

determine       whether    the    complaint    contains   “sufficient     factual

matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

        The plausibility standard is not akin to a probability
        requirement, but it asks for more than a sheer
        possibility that a defendant has acted unlawfully.
        Where a complaint pleads facts that are merely
        consistent with a defendant’s liability, it stops short
        of the line between possibility and plausibility of
        entitlement to relief.

Id.    A plausibility analysis is a context-specific task depending

on a host of considerations, including judicial experience, common

sense     and    the     strength    of    competing   explanations      for   the

defendant's conduct.         See id. at 679; Twombly, 550 U.S. at 567.

        The     court     accepts    the    plaintiff’s    well-pled      factual

allegations as true and views them in the light most favorable to

the plaintiff.          United States v. Smith, 561 F.3d 1090, 1098 (10th

Cir. 2009).       The court, however, is not required to accept legal

                                           2
conclusions alleged in the complaint as true. Iqbal, 556 U.S. at

678.

III. The complaint

        Plaintiff brings this action pursuant to 42 U.S.C. § 1983.

He alleges that he is an inmate at the Johnson County Adult

Detention Center.        While his allegations are somewhat unclear,

plaintiff appears to claim that in early January 2019 he suffered

weight loss and emotional distress when for a seven-day period

when     his   prison   meals   were   served   without   accounting   for

plaintiff’s beans/legumes allergy.          Plaintiff alleges that he

fainted on January 7, 2019.        He appears to attribute this episode

to his food allergy, although his medical providers disagreed.

        Plaintiff further contends that for a period of 20 meals from

February 20, 2019 until February 26, 2019, the medical staff placed

plaintiff on a regular diet tray when, previously, he had been on

a kosher/religious tray.        Plaintiff asserts that on March 8, 2019,

an officer made an anti-Jewish remark to plaintiff.

        Plaintiff also alleges that he was denied a Passover meal on

April 23, 2019.         He was told that he had failed to request a

Passover meal by the April 18, 2019 deadline.        Plaintiff claims he

was not told of the deadline in advance and that another inmate

received a Passover meal when he placed his request on April 19,

2019.



                                       3
IV. Section 1983 requirements

     Under 42 U.S.C. § 1983, a person acting under color of state

law is liable if he “subjects, or causes to be subjected, any

citizen of the United States ... to the deprivation of any rights,

privileges,   or   immunities    secured        by   the     Constitution   and

[federal] laws.”   Negligence is not a basis for liability under §

1983; liability must be predicated upon a deliberate deprivation

of constitutional rights.       Darr v. Town of Telluride, Colo., 495

F.3d 1243, 1257 (10th Cir. 2007).

V. Johnson County Sheriff’s Office is not a suable entity.

     Plaintiff’s   claims   against     the     Johnson      County   Sheriff’s

Office must be dismissed because under Kansas law the Johnson

County Sheriff’s Office is a governmental subunit and not an entity

which may sue or be sued.        See K.S.A. 19-105 (all suits by or

against a county shall be brought by or against the board of county

commissioners).    The Tenth Circuit and this court have held this

way in other cases. See Brown v. Sedgwick County Sheriff’s Office,

513 Fed.Appx. 706, 707-08 (10th Cir. 3/12/2013)(affirming dismissal

of a § 1983 claim against a Kansas county sheriff’s office because

it is not an entity which may be sued); Mays v. Wyandotte County

Sheriff’s     Department,       2016       WL        81228      *1      (D.Kan.

1/7/2016)(dismissing   claim     against   Wyandotte         County   Sheriff’s

Office); Wright v. Wyandotte County Sheriff’s Dept., 963 F.Supp.

1029, 1034 (D.Kan. 1997)(same).

                                    4
VI. Correct Care Solutions and Aramark

       Under some circumstances, corporations like Correct Care

Solutions (CCS) and Aramark may be considered as persons acting

under color of state law for purposes of § 1983.                      But, they may

not be held liable based upon respondeat superior – that is, solely

because they employ a person who violated the Constitution.                        See

Rascon v. Douglas, 718 Fed.Appx. 587, 589–90 (10th Cir. 2017);

Spurlock v. Townes, 661 Fed.Appx. 536, 545 (10th Cir. 2016); Green

v Denning, 465 Fed.Appx. 804, 806 (10th Cir. 3/9/2012); Baker v.

Simmons, 65 Fed.Appx. 231, 234 (10th Cir. 2003); Jefferson v.

Aramark Corr. Servs., 2017 WL 6557419 *2 (D.Kan. 12/22/2017);

Livingston v. Correct Care Solutions, 2008 WL 1808340 *1-2 (D.Kan.

4/17/2008).      Plaintiff must allege facts showing a policy or a

custom of CCS or Aramark that caused his injury.                Spurlock, supra;

Green,    supra.       Plaintiff   has       failed    to    allege    such   facts.

Therefore, his claims against CCS and Aramark are subject to

dismissal for failure to state a claim.

       In addition, plaintiff fails to state a medical care claim

which may be brought under § 1983. Whether plaintiff is a pretrial

detainee or a prisoner serving a sentence, the standard is the

same     for   the   denial   of   medical      care    in    violation       of   the

Constitution.        Ledbetter v. City of Topeka, 318 F.3d 1183, 1188

(10th Cir. 2003).       A plaintiff must show deliberate indifference

to serious medical needs.          Estelle v. Gamble, 429 U.S. 97, 104

                                         5
(1976).    The Tenth Circuit has held that an inadvertent failure to

provide adequate medical care is not enough to state a valid claim

of medical mistreatment under the Constitution; nor is a complaint

that a medical provider has been negligent in diagnosing or

treating a medical condition.              Self v. Crum, 439 F.3d 1227, 1230

(10th    Cir.   2006)(quoting       Estelle).          Objectively,       the    acts   or

omissions must be sufficiently serious to create a deprivation of

constitutional dimension.           Id.       Subjectively the alleged provider

must know of and disregard an excessive risk to an inmate’s health

or safety.       Id. at 1231.

        Here, plaintiff alleges that the medical providers did not

attribute       his    fainting    to    an       allergic    reaction.         Plaintiff

disagrees.        This type of disagreement regarding treatment and

diagnosis       does   not   supply      the      grounds     for   a   constitutional

violation.      Id. at 1234-35 (citing cases supporting a holding that

a   mere    misdiagnosis          does    not       demonstrate     constitutionally

deficient medical care).

VII. Negligence does not suffice to state a § 1983 claim.

        The court has already noted that negligence alone is an

insufficient basis for a § 1983 claim.                       See also, Gallagher v.

Shelton, 2009 WL 902397 *6 (D.Kan. 3/31/2009); Raiford v. Wallens

Ridge State Prison, 2006 WL 2350162 *2 (D.Kan. 8/11/2006).                         Here,

plaintiff alleges that he was not informed of a deadline for

registering to receive a Passover meal and, therefore, was denied

                                              6
a Passover meal or meals.   Plaintiff does not allege facts showing

that the failure to inform plaintiff of the deadline was something

more than negligence.

VIII. Conclusion

     For the above-stated reasons, plaintiff’s complaint fails to

state a claim for relief against the defendants he has named.

Plaintiff is given time until May 30, 2019 either to show cause

why this action should not be dismissed or to file a complete and

proper amended complaint to cure the deficiencies discussed in

this order.   If plaintiff fails to show cause or file a proper

amended complaint, this action shall be dismissed.

     IT IS SO ORDERED.

     Dated this 7th day of May, 2019, at Topeka, Kansas.




                    s/Sam A. Crow ______________________________
                    Sam A. Crow, U.S. District Senior Judge




                                 7
